
	
		I
		112th CONGRESS
		1st Session
		H. R. 2429
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To exempt certain class A CDL drivers from the
		  requirement to obtain a hazardous material endorsement while operating a
		  service vehicle with a fuel tank containing 3,785 liters (1,000 gallons) or
		  less of diesel fuel.
	
	
		1.Hazardous material
			 endorsement exemption
			(a)ExclusionSection 5117(d)(1) of title 49, United
			 States Code, is amended—
				(1)in subparagraph (B), by striking
			 and at the end;
				(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(D)a service vehicle
				carrying diesel fuel in quantities of 3,785 liters (1,000 gallons) or less that
				is—
							(i)driven by a class
				A commercial driver's license holder who is a custom harvester, an agricultural
				retailer, an agricultural business employee, an agricultural cooperative
				employee, or an agricultural producer; and
							(ii)clearly marked
				with a placard reading Diesel
				Fuel.
							.
				(b)ExemptionSection 31315(b) of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(8)Hazardous
				materials endorsement exemptionThe Secretary shall exempt all
				class A commercial driver's license holders who are custom harvesters,
				agricultural retailers, agricultural business employees, agricultural
				cooperative employees, or agricultural producers from the requirement to obtain
				a hazardous material endorsement under part 383 of title 49, Code of Federal
				Regulations, while operating a service vehicle carrying diesel fuel in
				quantities of 3,785 liters (1,000 gallons) or less if the tank containing such
				fuel is clearly marked with a placard reading Diesel
				Fuel.
					.
			
